Citation Nr: 0828445	
Decision Date: 08/21/08    Archive Date: 09/02/08

DOCKET NO.  07-19 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Non Commissioned Officers 
Association


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel




INTRODUCTION

The veteran had active service from February 1945 until 
December 1946 and subsequent service with the Florida Army 
National Guard from January 1964 until January 1965. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2006 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The evidence of record does not demonstrate any currently 
diagnosed bilateral hearing loss is related to the veteran's 
active service.

2.  The evidence of record does not demonstrate any currently 
diagnosed tinnitus is related to the veteran's active service


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for 
bilateral hearing loss have not been met. 38 U.S.C.A. 
§§ 1110, 1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2007).

2.  The criteria for a grant of service connection for 
tinnitus have not been met. 38 U.S.C.A. §§ 1110, 1112, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  This 
duty is heightened in a case, such as this one, where records 
in the control of the VA are unavailable due to no fault of 
the veteran. Dixon v. Derwinski, 3 Vet.App. 261, 263 (1992).  
In such circumstances, VA is to advise the veteran of his 
right to submit alternate sources of evidence to support his 
claims, including statements from service medical personnel, 
"buddy" statements or affidavits and other forms of lay 
evidence. Id.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran dated in August 2005 and October 2006 
that fully addressed all notice elements.  Furthermore the 
August 2005 letter advised the veteran that his service 
treatment records may have been destroyed in the 1973 fire 
and informed the veteran of alternate source evidence that 
could be submitted.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The veteran submitted private medical 
records and statements in support of his claim.  Furthermore, 
the RO obtained the existing service treatment records along 
with records form the veteran's service with the Army 
Reserves and Florida Army National Guard.  The RO has done 
everything reasonably possible to locate the service 
treatment records and associate alternate source documents 
with the claims files upon learning the service treatment 
records were unavailable.  As such, the RO has satisfied the 
heightened duties of Dixon v. Derwinski, 3 Vet. App. 261 
(1992).

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; and (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, there is no duty on the part of VA to provide a 
medical examination, because as in Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003), the veteran has been advised of 
the need to submit competent medical evidence indicating that 
he has the disorders in question, and further substantiating 
evidence suggestive of a linkage between his active service 
and the current disorders, if shown.  The veteran has not 
done so, and no evidence thus supportive has otherwise been 
obtained.  As will be described in greater detail below, 
here, as in Wells, the record in its whole, after due 
notification, advisement, and assistance to the appellant 
under the VCAA, does not contain competent evidence to 
suggest that the disorders are related to the appellant's 
military service.  

In the present case, there appear to be private medical 
records which have not been obtained.  Specifically, the 
veteran attached a private medical record of J.S.G., M.D. 
with his initial application for benefits.  Although he 
indicated he treated there for a longer period of time than 
the record he submitted indicated, the Board notes that in 
August 2005 the RO advised the veteran that if he needed 
assistance in obtaining private records he should submit a 
medical authorization.  The veteran did not do so, and in 
fact responded in August 2005 that he had no further medical 
evidence to submit.  It has been held in this regard that 
"[t]he duty to assist is not always a one-way street.  If a 
[claimant] wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the punitive evidence [,]" 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Merits of the Claims

As explained above, this is a case where the service medical 
records and other documents are unavailable.  Under such 
circumstances, there is a heightened obligation on the part 
of VA to explain findings and conclusions and to consider 
carefully the benefit of the doubt rule. Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

Service connection may also be granted for certain chronic 
diseases, such as sensorineural hearing loss, when such 
disease is manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1133, 1137; 38 C.F.R. §§ 3.307, 3.309.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that a disease was incurred in 
service. 38 C.F.R. § 3.303(d).  Generally, to prove service 
connection, the record must contain: (1) medical evidence of 
a current disability, (2) medical evidence, or in certain 
circumstances, lay testimony of an inservice incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the inservice 
disease or injury. Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

Hearing Loss

The veteran seeks service connection for bilateral hearing 
loss.  Having carefully considered the claim in light of the 
record and the applicable law, the Board is of the opinion 
that the preponderance of the evidence is against the claim 
and the appeal will be denied.

Hearing loss disability claims are governed by 38 C.F.R. § 
3.385. This regulation provides hearing loss is a disability 
when the auditory threshold in any of the frequencies of 500, 
1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or 
greater. 38 C.F.R. § 3.385. Alternatively, a hearing loss 
disability can be established by auditory thresholds for at 
least three of those frequencies at 26 decibels or greater or 
by speech recognition scores under the Maryland CNC Test at 
less than 94 percent. 38 C.F.R. § 3.385.

The veteran submitted a private audiogram dated in July 2005 
in support of his claim.  While it is unclear if this 
examination was conducted within the confines of 38 C.F.R. 
§ 3.385, it appears the veteran does have a current hearing 
loss disability.  The remaining question, therefore, is 
whether there is evidence of an inservice occurrence of an 
injury or disease and medical evidence of a nexus or 
relationship between the current disability and the inservice 
disease or injury.

Service treatment records fail to reflect complaints, 
treatment or diagnoses of hearing loss.  The service 
treatment records reflect the veteran was seen for ear pain 
in May 1945; however, this was diagnosed as mild otitis and 
appeared to resolve without any complications.  In fact, the 
November 1946 examination performed in connection with the 
veteran's separation from service noted normal hearing on the 
whispered voice test and noted no abnormalities of the ear.  

Similarly, records from the veteran's service in the Army 
Reserves and the Army National Guard fail to reflect any 
complaints, diagnoses or treatment for hearing loss.  For 
example, an April 1951 examination described the ears as 
normal and noted normal hearing on the whispered voice test.  
An April 1951 report of medical history noted a history of 
running ears and the physician explained that the veteran had 
ear discharge 8 years prior to the examination but noted no 
trouble since then.  The veteran denied use of hearing aids 
or any other ear trouble on that form.  Additionally, the 
veteran denied any history of ear trouble, running ears or 
use of hearing aids on the January 1964 report of medical 
history completed in connection with his enlistment into the 
Army National Guard.  The January 1964 examination described 
the ears as normal and noted normal hearing per the whispered 
voice test.

The veteran however has not alleged that hearing loss was 
diagnosed during service.  Rather he contends his current 
hearing loss is a result of exposure to noise during service.  
Specifically, he contends he was exposed to noise during 
basic training from various weapons and advanced infantry 
training.  He further contends that he was exposed to noise 
throughout his period of active service even though his 
military occupational specialty was that of a clerk.  

In the case of a veteran who engaged in combat with the enemy 
in active service, VA shall accept as sufficient proof of 
service connection of any disease or injury alleged to have 
been incurred in or aggravated by such service satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease. 38 U.S.C.A. § 1154(b).  So long as 
the evidence is consistent with the circumstances, conditions 
or hardships of such service, the fact that there is no 
official record of such incurrence or aggravation in such 
service is of no consequence.  Every reasonable doubt shall 
be resolved in favor of the veteran. Id.  The phrase "engaged 
in combat with the enemy" requires that the veteran have 
personally taken part in a fight or encounter with a military 
foe or hostile unit of instrumentality.  The phrase does not 
apply to veterans who merely served in a general "combat 
area" or combat zone, but did not themselves engage in combat 
with the enemy. See VAOPGCPREC 12-99 (Oct. 18, 1999).

In the present case, the veteran has not alleged he served in 
combat, nor is there evidence of such service.  For example, 
the veteran's military occupational specialty was that of a 
clerk and he is not the recipient of any combat-related 
awards or decorations.  Thus, without additional evidence to 
the contrary, the evidence does not support a finding of 
service in combat.

However, the veteran is competent to describe noises he heard 
during service. See 38 U.S.C.A. § 1154(a); see also Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Even assuming, without deciding, that 
the inservice incurrence was exposure to noise during 
service, service connection is not warranted as there is no 
competent medical evidence of a nexus.  See Holbrook v. 
Brown, 8 Vet. App. 91 (1995) (Holding that the Board has the 
fundamental authority to decide a claim in the alternative.).  
By "competent medical evidence" is meant in part that which 
is provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  38 C.F.R. § 3.159(a); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The medical evidence 
of record does not include any opinions as to the etiology of 
the current hearing loss.

The veteran noted in his September 2006 Notice of 
Disagreement that he provided medical evidence form an 
audiologist that opined the sensorineural hearing loss and 
tinnitus were more likely caused by excessive noise exposure 
in service.  Significantly, the evidence submitted by the 
veteran did not include any such statements.  Furthermore, he 
advised the RO in August 2005 that he had no additional 
medical evidence to submit.  To the extent the veteran's 
statement is offered as an etiology, the Court has found that 
the connection between what a physician said and the layman's 
account of what the physician purportedly said, filtered as 
it was through a layman's sensibilities, is simply too 
attenuated and inherently unreliable to constitute "medical" 
evidence. See Franzen v. Brown, 9 Vet.App. 235 (1996); 
Robinette v. Brown, 8 Vet.App. 69 (1995).

Nor is there any evidence of continuity of symptomatology.  
In fact, the first indication of any hearing loss disability 
is the July 2005 record (i.e. approximately 59 years after 
the veteran's separation from service).  Additionally, the 
veteran did not apply for benefits until August 2005.  These 
gaps in evidence constitute negative evidence that tends to 
disprove the veteran's claim that the veteran had an injury 
in service that resulted in a chronic disability or 
persistent symptoms. See Forshey v. West, 12 Vet. App. 71, 74 
(1998); aff'd sub nom, Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  The gap in evidence also 
indicates that the hearing loss did not manifest to a 
compensable degree within one year of the veteran's 
separation from service. As such, service connection pursuant 
to 38 U.S.C.A. § 1112, 1137; 38 C.F.R. § 3.307, 3.309 is not 
warranted.

While the veteran may posit that hearing loss is attributable 
to military service, he is not shown to have the requisite 
competence to render such an opinion-especially one involving 
the evaluation of numeric test data resulting from clinical 
testing and applied to VA's regulations. See Lendenmann v. 
Principi, 3 Vet. App. 345 (1992); Cromley v. Brown, 7 Vet. 
App. 376 (1995); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Therefore the preponderance of the evidence is against the 
veteran's claim. Because the preponderance of the evidence is 
against the claim, the benefit of the doubt rule does not 
apply.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Tinnitus

The veteran seeks service connection for tinnitus.  
Significantly, there is no medical evidence of record 
documenting complaints or treatment for this condition.  A 
threshold requirement for the granting of service connection 
is evidence of a current disability.  In the absence of 
evidence of a current disability there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board notes, however, that the veteran is competent to 
describe symptoms he experiences, including ringing of the 
ears.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  As such, the veteran 
has a current disability, and the remaining question is 
whether there is evidence of an inservice occurrence of an 
injury or disease and medical evidence of a nexus or 
relationship between the current disability and the inservice 
disease or injury.

As with the veteran's claim for hearing loss, the service 
medical records fail to reflect any complaints or diagnosis 
of tinnitus.  While a May 1945 record noted left ear otitis; 
no complaint of tinnitus was noted at that time.  
Furthermore, the November 1946 examination performed in 
connection with the veteran's separation from service noted 
no ear abnormalities.  

Similarly, the veteran's Reserve and National Guard records 
only included one record that noted any complaint of an ear 
disorder.  This April 1951 report of medical history related 
a history of running ears, which the examiner explained was 
related to a past ear infection that had not recurred.  None 
of the other Reserve or National Guard records reflected 
complaints or diagnoses of tinnitus.   

Furthermore there is no competent evidence of the nexus.  
None of the competent medical evidence of record includes an 
opinion as to the etiology of the tinnitus.  As noted above 
the veteran noted in his September 2006 Notice of 
Disagreement that he provided medical evidence form an 
audiologist that opined the sensorineural tinnitus was more 
likely caused by excessive noise exposure in service.  As 
discussed above, the evidence submitted by the veteran did 
not include any such etiology opinion.  To the extent the 
veteran's statement is offered as an etiology, the Court has 
found that the connection between what a physician said and 
the layman's account of what the physician purportedly said, 
filtered as it was through a layman's sensibilities, is 
simply too attenuated and inherently unreliable to constitute 
"medical" evidence. See Franzen v. Brown, 9 Vet.App. 235 
(1996); Robinette v. Brown, 8 Vet.App. 69 (1995).

The veteran was advised of the need to submit medical 
evidence to demonstrate a nexus between a current disability 
and service by way of a letter from the RO to him, but he has 
failed to do so.  A claimant has the responsibility to 
present and support a claim for benefits under laws 
administered by the VA, 38 U.S.C.A. § 5107(a), and the 
veteran was clearly advised in a letter of the need to submit 
medical evidence of a relationship between the current 
disability and an injury, disease or event in service.  While 
the veteran is of the opinion that he has tinnitus that is 
related to service, as a lay person, the veteran is not 
competent to offer an opinion that requires specialized 
training, such as the etiology of a medical disorder.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The Board also considered whether service connection was 
warranted on a theory of continuity of symptomatology.  While 
the veteran contends his tinnitus started in service, the 
Board finds the veteran's testimony is less probative as the 
evidence illustrates a gap of 59 years before the veteran 
even applied for benefits or mentioned symptoms of tinnitus. 
See Buchanan v. Nicolson, 451 F.3d 1331 (Fed.Cir. 2006).  The 
gap in evidence constitutes negative evidence that tends to 
disprove the veteran's claim that the veteran had an injury 
in service that resulted in a chronic disability or 
persistent symptoms. See Forshey v. West, 12 Vet. App. 71, 74 
(1998); aff'd sub nom, Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  

There can be no doubt from review of the record that the 
veteran rendered honorable and faithful service for which the 
Board is grateful, and the veteran is sincere in his belief 
that his disabilities are related to military service.  While 
the Board has carefully reviewed the record in depth, it has 
been unable to identify a basis upon which service connection 
may be granted.  The Board has also considered the benefit of 
the doubt rule in this case, but as the preponderance of the 
evidence is against the claim, the evidence is not in 
equipoise, and there is no basis to apply it.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).










ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


